740 N.W.2d 253 (2007)
GENERAL MOTORS CORPORATION, Plaintiff-Appellee,
v.
ROYAL & SUN ALLIANCE INSURANCE GROUP PLC, Defendant, and
Royal & Sun Alliance USA, Inc., Royal Indemnity Company, and Royal Insurance Company of America, f/k/a Royal Globe Insurance Company, Defendants-Appellants.
Docket No. 134069. COA No. 267308.
Supreme Court of Michigan.
October 29, 2007.
On order of the Court, the motion for leave to file brief amicus curiae is GRANTED. The application for leave to appeal the April 24, 2007 judgment of the Court of Appeals is considered and, it appearing to this Court that an appeal in General Motors Corp. v. Royal & Sun Alliance Ins. Group, PLC (Court of Appeals Docket No. 276539) is pending before the Court of Appeals and that the decision in that appeal may have an impact on an issue raised in the present application for leave to appeal, we ORDER that the application be held in ABEYANCE pending the decision in the appeal currently before the Court of Appeals.